EXHIBIT 10.19

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and is effective as of July 7, 2003, by and between
Community National Bank, a national banking association (“Bank”), Community
Bancorp, Inc., a Delaware Corporation (“Bancorp”) and Michael J. Perdue
(“Executive”).

 

WHEREAS, the Bank and Bancorp wish to employ Executive as their respective
President and Chief Operating Officer and later as their respective President
and Chief Executive Officer as specified herein and to benefit from Executive’s
services for the period provided in this Agreement, and Executive wishes to
serve in the employ of the Bank as its President and Chief Executive Officer on
a full-time basis solely in accordance with the terms hereof for such purposes;
and

 

WHEREAS, the Board of Directors of the Bank and Bancorp determined that the best
interests of the Bank and Bancorp would be served by Executive’s employment with
the Bank and Bancorp under the terms of this Agreement;

 

NOW, THEREFORE, in order to effect the foregoing, the parties hereto wish to
enter into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

  1.   Definitions.

 

(a) “Agreement” means this employment agreement and any amendments hereto
complying with Section 14(a) hereof.

 

(b) “Board” means the Board of Directors of the Bank and/or the Board of
Directors of Bancorp as the context requires.

 

(c) “Cause” means:

 

  (i)   Executive’s personal dishonesty, incompetence or willful misconduct;

 

  (ii)   Executive’s breach of fiduciary duty involving personal profit;

 

 

1



--------------------------------------------------------------------------------

  (iii)   Executive’s intentional failure to perform Executive’s duties for the
Bank or Bancorp after a written demand for performance is given to Executive by
the Board which demand specifically identifies the manner in which the Board
believes that Executive has not performed his duties;

 

  (iv)   Executive’s willful violation of any law, rule, regulation or final
cease and desist order (other than traffic violations or similar minor offenses)
to the extent detrimental to the Bank’s or Bancorp’s business or reputation; or

 

  (v)   Executive’s material breach of any provision of this Agreement.

 

(d) “Change in Control” means a change of control of the Bank or Bancorp of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act, whether
or not the Bank is then subject to such reporting requirement; provided,
however, that without limitation, a Change in Control shall be deemed to have
occurred if:

 

  (i)   there is a transfer, voluntarily or by hostile takeover, by proxy
contest (or similar action), operation of law, or otherwise, of Control of the
Bank or Bancorp;

 

  (ii)   any Person is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act or any successor provisions
thereof), directly or indirectly, of securities of the Bank or Bancorp
representing 20% or more of the combined voting power of the Bank’s or Bancorp’s
then outstanding securities;

 

  (iii)   the individuals who were members of the Board immediately prior to a
meeting of the shareholders of the Bank or Bancorp, which meeting involves a
contest for the election of directors, do not constitute a majority of the Board
following such meeting or election;

 

  (iv)   a merger, consolidation or sale of all or substantially all of the
assets of the Bank or Bancorp; or

 

  (v)   there is a change, during any period of two consecutive years, of a
majority of the Board or if the Board of Directors of Bancorp as constituted as
of the beginning of such period, unless the election of each director who is not
a director at the beginning of such period was approved by a vote of at least
two-thirds of the directors then in office who were directors at the beginning
of such period.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

(f) “Control” means the possession, direct or indirect, by any Person or “group”
(as defined in Section 13(d) of the Securities Exchange Act) of the power to
direct or cause the direction of the management policies of the Bank or Bancorp,
whether through ownership of voting securities, by contract or otherwise, and in
any case means the ability to determine the election of a majority of the
directors of the Bank or Bancorp.

 

(g) “Disability” means physical or mental illness resulting in Executive’s
absence on a full-time basis from Executive’s duties with the Bank or Bancorp
for 180 calendar days, subject to the procedure described in Section 7(a).

 

(h) “Expiration” means the termination of this Agreement (including Executive’s
employment hereunder) and of any further obligations of the parties (except as
specified in this Agreement) upon completion of the Term.

 

(i) “Person” means an individual, a group acting in concert, a corporation, a
partnership, an association, a joint stock company, a trust, any unincorporated
organization, a government or political subdivision thereof, or any other entity
whatsoever.

 

(j) “Resign for Good Reason” or “Resignation for Good Reason” has the meaning
found in Section 7(e).

 

(k) “Term” means the initial term of this Agreement and any extensions hereof,
as provided in Section 4, whether prior to or following a Change in Control.

 

(l) “Termination” or “Terminate(d)” means the termination of Executive’s
employment hereunder for any of the following reasons unless the context
indicates otherwise:

 

  (i)   Retirement by Executive;

 

  (ii)   Death of Executive;

 

  (iii)   Disability;

 

  (iv)   Expiration;

 

  (v)   Resignation for Good Reason;

 

  (vi)   Resignation other than Resignation for Good Reason;

 

  (vii)   Termination Without Cause; and

 

3



--------------------------------------------------------------------------------

  (viii)   Termination for Cause.

 

(m) “Termination Without Cause” or “Terminate(d) Without Cause” means the
cessation of Executive’s employment hereunder for any reason except:

 

  (i)   A resignation by Executive;

 

  (ii)   Termination for Cause;

 

  (iii)   Retirement;

 

  (iv)   Disability;

 

  (v)   Death; or

 

  (vi)   Expiration.

 

2.    Employment.  Pursuant to the provisions of 12 U.S.C. Section 24 (i.e., The
National Bank Act) and notwithstanding any other provision to the contrary
contained herein, it is agreed by the parties hereto that the Executive’s
employment by Bank hereunder shall be at-will, and that Bank may at any time
elect to terminate this Agreement and Executive’s employment by Bank for any
reason by action of its Board the affirmative vote of at least a majority of the
authorized number of directors of the Bank. Employment of Executive by Bancorp,
as provided in Section 3(b) below, is upon the terms and conditions hereinafter
set forth. In this Agreement, notwithstanding the foregoing, in the event of any
Termination Without Cause pursuant to either Section 2 or Section 7 of this
Agreement, all severance and other benefits provided for in Section 8 of this
Agreement shall be provided by the Bank to the Executive and no severance or
other benefits shall be due or owing Executive by Bancorp.

 

3.    Position and Responsibilities.

 

(a)  The Executive shall serve initially as President and Chief Operating
Officer of the Bank and Bancorp and, later, as President and Chief Executive
Officer of the Bank and Bancorp as specified herein, and subject to the
provisions of Section 5 below, shall have such responsibilities, duties and
authority set forth in the Articles of Association and Bylaws of Bank and the
Certificate of Incorporation and Bylaws of Bancorp and as are generally
associated with such positions and as may from time to time be assigned to the
Executive by the Board that are consistent with such responsibilities, duties
and authority. During the Term of this Agreement, the Executive shall devote all
his time, attention, skill and efforts during normal business hours to the
business and affairs of the Bank.

 

4



--------------------------------------------------------------------------------

(b) In addition, it is agreed by the parties that as soon as it is feasible, but
in no event later than December 31, 2003, Executive shall be appointed to the
positions of President and Chief Executive Officer of Bank and Bancorp by their
Boards of Directors. Executive shall from the date of appointment serve as
President and Chief Executive Officer of Bank and Bancorp and, subject to the
provisions of Section 5 below, shall have such responsibilities, duties and
authority as set forth in the Bank’s Articles of Association and Bylaws and in
Bancorp’s Certificate of Incorporation and Bylaws and as are generally
associated with such position s and as may from time to time be assigned to the
Executive by the Board that are consistent with such responsibilities, duties
and authority. Commencing with the date of appointment to these positions,
Executive shall, during the Term of this Agreement, devote all his time,
attention, skill and efforts during normal business hours to the business and
affairs of Bancorp and Bank. No additional compensation shall be earned by or
paid to Executive by the Bank or its Bancorp by virtue of these additional
positions.

 

4.    Term of Agreement.  Subject to the terms and provisions of this Agreement,
this Agreement and the period of Executive’s employment shall be deemed to have
commenced as of July 7, 2003, and shall continue for an initial term of two (2)
calendar years and 178 days thereafter and any extensions thereafter, expiring
on December 31, 2005, unless extended as provided herein. The initial term shall
automatically be extended for an additional one (1) full calendar year without
further action by the parties on January 1, 2004, and on each succeeding January
1 thereafter, such that as of each such January 1, this Agreement shall have a
remaining term of three (3) calendar years. Each party, Bank, Bancorp or
Executive, may stop an automatic calendar year extension, however, by serving
written notice (“Notice of Non-Renewal”) upon the other within 90 calendar days
prior to January 1, 2006, or within 90 calendar days prior to January 1 of any
succeeding year, as the case may be, of such party’s intention that this
Agreement shall expire at the end of such Term. In the event the Bank or Bancorp
retains Executive as an employee following the expiration of the Term, such
employment, absent a written agreement to the contrary, will be on an at-will
basis with such compensation and upon such terms as the parties may then agree,
subject to termination at any time with or without cause, and without liability.
If the Bank or Bancorp does not retain Executive as an employee after the
Expiration of the Term, Executive’s employment shall cease without further
liability of the parties to each other. Executive’s employment shall also
terminate, and the Term of this Agreement will expire, upon Executive’s
resignation (unless resignation is for Good Reason after a Change in Control),
retirement, death or Disability, or upon Executive’s Termination for Cause or
Termination Without Cause.

 

5.    Duties.

 

(a) Bank or Bancorp and Executive hereby agree that, subject to the provisions
of this Agreement, the Bank or Bancorp shall employ Executive, and Executive
shall serve the Bank

 

5



--------------------------------------------------------------------------------

and Bancorp (from date of appointment) as President and Chief Executive Officer
for the Term of this Agreement.

 

(b) During the Term hereof, Executive shall devote substantially all of his or
her business time, attention, skill and efforts to the faithful performance of
the business of the Bank and Bancorp to the fullest extent necessary to properly
discharge his or her duties and responsibilities hereunder. Executive’s position
and duties with the Bank and Bancorp shall be as identified from time to time by
the Boards of Directors of the Bank and Bancorp. Further, with the approval of
the Board, from time to time, Executive may serve, or continue to serve, on the
boards of directors of, and hold any other offices or positions in, companies or
charitable, political or civic organizations, which, in such Board’s judgment,
will not present any material conflict of interest with the Bank and Bancorp and
will not unfavorably affect the performance of Executive’s duties pursuant to
this Agreement.

 

(c) In addition, to the extent permitted by law and consistent with the
oversight responsibilities of the Board of Directors, Executive shall have the
full authority and support of the Board of Directors to hire and fire all
officers and employees of the Bank and Bancorp from time to time.

 

(d) Further, Executive shall have the full authority of the Bank and Bancorp and
the Board of Directors to execute contracts, leases and other related documents
for the purchase of capital equipment and improvements, provided such
expenditures and obligations are contained in and within the respective annual
budgets for the Bank and Bancorp, which has been adopted or approved by the
Boards of Directors.

 

6.    Salary, Bonus Payments and Related Matters.

 

(a)  Salary.  During the period of the Executive’s employment as President and
Chief Operating Officer hereunder, the Bank shall pay to the Executive a base
salary of One Hundred Eighty Thousand Three Hundred Dollars ($180,300.00). Upon
Executive’s appointment to the positions of President and Chief Executive
Officer of both Bank and Bancorp, Executive’s base salary payable by the Bank
shall be increased to Two Hundred Ten Thousand Dollars ($210,000.00) per year.
All base salary to Executive shall be payable at regular intervals in accordance
with the Bank’s normal payroll practices now or hereafter in effect. Executive’s
salary shall be reviewed at least annually by the Board or a committee
designated by the Board and shall be adjusted based upon Executive’s job
performance and the Bank’s financial condition and performance; provided,
however, that in no event shall Executive’s monthly salary be lower than the
initial amount set forth above unless, in the good faith judgment of the Board,
the financial condition of the Bank requires a general decrease in the salaries
of all executive officers of the Bank. The first such salary review shall be
undertaken no later than January 1, 2004 and completed no later than June 30,
2004. Notwithstanding the foregoing, if there is a Change in

 

6



--------------------------------------------------------------------------------

Control, Executive’s salary shall not be less than Executive’s annual salary for
the year immediately preceding the Change in Control. It is agreed to by Bank,
Bancorp and Executive that all compensation (other than stock options) earned
and payable to Executive under this Agreement be paid by Bank and not by
Bancorp.

 

(b)  Bonuses.  Executive may receive certain annual bonus compensation during
the Term of this Agreement as follows:

 

(i)   Incentive Bonus.  During each year of the Term Executive shall receive a
bonus in an amount which is equal to President/CEO’s portion the Bank’s Senior
Management Plan as determined by the Bank’s Board of Director’s annually,
provided that the requirements of said Senior Management Plan have been
satisfied for each such year. During 2003, Executive shall receive a prorated
portion of said bonus determined by multiplying (1) the full bonus by (2) the
fraction of 178/365. This bonus shall be paid within ninety (90) days of the end
of the calendar year for which the bonus is earned even if a payment is due
after the expiration of the Term.

 

(ii)  Discretionary Bonus.  Executive may also, in the discretion of the Board
of Directors, receive an additional bonus based on individual merit and
performance. The amount of this bonus, if any, in any such year shall be
determined by the Board of Directors, in its sole discretion.

 

(c)  Stock Options.  Bancorp shall grant to Executive options to purchase
Thirty-Five Thousand (35,000) shares of its authorized but unissued common stock
under Bancorp’s 2003 Stock Option Plan at the fair market value of the stock on
the date of grant as follows:

 

(i)    Twenty Thousand (20,000) shares granted as of July 7, 2003;

 

(ii)   Seven Thousand Five Hundred (7,500) shares granted as of the date
Executive becomes Chief Executive Officer of Company; and

 

(iii)  Seven Thousand Five Hundred (7,500) shares on the first anniversary of
Executive becoming Chief Executive Officer of Company.

 

Bancorp and Executive agree that such options shall each be for a term of ten
(10) years, and will vest in installments of thirty three (33%) percent, at the
end of the first anniversary of the date of grant, thirty three (33%) percent on
the second anniversary of the date of grant and thirty four (34%) on the third
anniversary of the date of grant per year over a period of three (3) years. The
Company and Executive also agree that, to the maximum extent permitted by law,
the option will qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. Such stock options
will be granted to

 

7



--------------------------------------------------------------------------------

Executive, pursuant to the Plan and an agreement between Bancorp and Executive
containing the terms set forth herein and all other terms as specified in the
form of Stock Option Agreement approved by the Board of Directors in connection
with their adoption of the Plan.

 

(d)  Expenses.  During the period of the Executive’s employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
and customary expenses incurred by the Executive in performing services
hereunder in accordance with the general policies and procedures established by
the Bank.

 

(e)  Employee Benefits and Perks.  During the period of the Executive’s
employment hereunder, the Executive shall be entitled to participate in all
employee benefits plans or arrangements of the Bank on the same basis as other
employees of the Bank including, without limitation, plans or arrangements
providing medical insurance, dental insurance, life insurance, disability
insurance, sick leave, vacation or retirement. Executive shall also be entitled
to (i) an automobile allowance in the amount of $750.00 per month, (ii) use of
the Bank provided credit card(s), car telephone(s), pager(s) and such other
perks (if such is (are) being so provided) upon the terms and conditions
previously in effect.

 

7.    Termination.

 

(a)  Resignation, Retirement, Death or Disability.  Executive’s employment
hereunder shall cease at any time by Executive’s resignation (other than a
resignation for Good Reason as provided in Section 7(e)), or by Executive’s
retirement, death or Disability. Disability shall be deemed to have occurred
only after the following procedure has been satisfied: If within 30 days after a
written notice of proposed Termination for Disability is given to Executive by
the Bank and Bancorp, Executive has not returned to the full-time performance of
his duties, the Bank and Bancorp may end Executive’s employment by giving
written notice of Termination for Disability. Such notice may be given by the
Bank and Bancorp following Executive’s absence from Executive’s duties by reason
of physical or mental disability for one hundred and fifty (150) consecutive
calendar days.

 

(b)  Termination for Cause.  Executive’s employment shall cease upon a good
faith finding of Cause by the Board; provided, however, that Executive shall be
given written notice of the Board’s finding of conduct by Executive amounting to
Cause for such termination. Said notice shall be accompanied by a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of a
quorum of the Board at a duly-noticed meeting of the Board, finding that in the
good faith opinion of the Board, Executive was guilty of conduct amounting to
Cause and specifying the particulars thereof; provided, however, that after a
Change in Control, such resolution may be adopted only by the affirmative vote
of not less than a majority of a committee composed of at least three (3)
disinterested outside directors of the Bank and Bancorp. In the absence of at
least three (3) disinterested outside directors, a determination of Cause shall

 

8



--------------------------------------------------------------------------------

be submitted to and made by an arbitrator(s) pursuant to Section 13 hereof.

 

(c)  Termination Without Cause.  Executive’s employment may be terminated
Without Cause pursuant to either Section 2 or this Section 7(c) upon 30 days’
notice for any reason, subject to the payment of all amounts required by Section
8 hereof.

 

(d)  Expiration.  Executive’s employment shall cease, or shall continue on an
at-will basis as provided in Section 4 hereof, upon the expiration of the Term
of this Agreement as provided in Section 4 hereof.

 

(e)  Resignation for Good Reason.  Following a Change in Control during the Term
hereof, Executive may, under the following circumstances, regard Executive’s
employment as being constructively terminated by the Bank or Bancorp (and in
such case Executive’s employment shall terminate) and may, therefore, Resign for
Good Reason within 90 days of Executive’s discovery of the occurrence of one or
more of the following events, any of which shall constitute “Good Reason” for
such Resignation for Good Reason:

 

(i) Without Executive’s express written consent, the assignment to Executive of
any duties materially inconsistent with Executive’s position, duties,
responsibilities and status with the Bank immediately prior to the Change in
Control, or any subsequent removal of Executive from or any failure to re-elect
him to any such position;

 

(ii) Without Executive’s express written consent, the termination and/or
material reduction in Executive’s facilities (including office space and general
location) and staff reporting and available to Executive immediately prior to
the Change in Control;

 

(iii) A material reduction (ten percent or greater) by the Bank of Executive’s
base salary or of any bonus compensation applicable to him as in effect
immediately prior to the Change in Control;

 

(iv) A failure by the Bank to maintain any of the employee benefits and perks to
which Executive was entitled immediately prior to the Change in Control at a
level substantially equal to or greater than the value of those employee
benefits and perks in effect immediately prior to the Change in Control; or the
taking of any action by the Bank which would materially affect Executive’s
participation in or reduce Executive’s benefits under any such benefits or
‘perks’ plans, programs or policies, or deprive Executive of any material fringe
benefits enjoyed by him immediately prior to the Change in Control;

 

(v) The Bank or Bancorp requiring Executive to be based anywhere other than in
the county in which the Bank’s or Bancorp’s principal business location is
currently situated, except for required travel on the Bank’s or Bancorp’s behalf
to an extent substantially consistent

 

9



--------------------------------------------------------------------------------

with Executive’s present business travel obligations;

 

(vi) Any purported Termination of Executive’s employment by the Bank or Bancorp
other than those effected in good faith pursuant to Sections 7(a) and 7(b);

 

(vii) The failure of the Bank or Bancorp to obtain the assumption of this
Agreement by any successor; or

 

(viii) Receipt by Executive of a Notice of Non-Renewal.

 

(f)  Supervisory Suspension.  If the Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Bank’s or Bancorp’s affairs
by a notice served under Sections 8(e) or (g) of the Federal Deposit Insurance
Act or similar statute, rule or regulation, the Bank’s or Bancorp’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
shall, (i) pay the Executive all or part of the compensation withheld while its
obligations under this Agreement were suspended and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

 

(g)  Regulatory Removal.  If the Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s or Bancorp’s affairs
by an order issued under Sections 8(e) or (g) of the Federal Deposit Insurance
Act or similar statute, rule or regulation, all obligations of the Bank and
Bancorp under this Agreement shall terminate as of the effective date of the
order.

 

8.    Payments to Executive Upon Termination.

 

(a)  Death, Disability or Retirement.  In the event of Termination of this
Agreement due to Executive’s death, Disability or retirement, Executive or
Executive’s spouse and/or estate shall be entitled to all benefits generally
available to Bank and Bancorp employees, or their spouses and/or estates, as of
the date of such death, Disability or retirement, without reduction.

 

(b)  Resignation Without Good Reason or Expiration.  In the event of Executive’s
resignation (other than a Resignation for Good Reason), or upon Expiration, the
Bank and Bancorp shall have no further obligations to Executive under this
Agreement or otherwise, except as may be expressly required by law.

 

(c)  Termination for Cause.  In the event Executive is Terminated for Cause, the
Bank or Bancorp shall have no further obligations to Executive under this
Agreement or otherwise, except as may be expressly required by law.

 

10



--------------------------------------------------------------------------------

(d)  Termination Without Cause Prior to a Change in Control.  Upon the
occurrence of a Termination Without Cause prior to a Change in Control, as
severance pay and in lieu of damages for breach of this Agreement, the Bank on
its behalf and on behalf of Bancorp shall pay to Executive, in the aggregate, a
lump sum payment equal to twelve (12) months base salary then in effect, less
applicable state and federal withholdings. Such lump sum shall be paid not later
than the tenth (10th) day following the date of Termination Without Cause.

 

(e)  Termination Without Cause or Resignation for Good Reason, After a Change in
Control.  If in the 24 month period following a Change in Control, Executive (i)
Resigns for Good Reason or (ii) is otherwise Terminated Without Cause, the Bank
and Bancorp shall pay to Executive, in the aggregate, a lump sum payment equal
to 24 months base salary then in effect. Such lump sum shall be paid not later
than the tenth (10th) day following the date of Termination Without Cause or a
Resignation for Good Reason.

 

(f)  Source of Payments.  All payments provided in Section 8 shall be paid in
cash from the general funds of the Bank, and no special or separate fund need be
established and no other segregation of assets need be made to assure payment.

 

(g)  Consistent Returns.  The Bank, Bancorp and Executive agree that the
payments being made under this Agreement represent reasonable compensation for
services and that neither the Bank nor Executive will file any returns or
reports which take a contrary position.

 

(h)    Reduction or Limitation on Payments.

 

(i)  Notwithstanding anything in the foregoing to the contrary, if the payments
made to Executive following a Termination Without Cause or Resignation For Good
Reason or any of the other payments provided for in this Agreement, together
with any other payments which Executive has the right to receive from the Bank
or Bancorp would constitute a “parachute payment” (as defined in Section 280G of
the Code), the payments pursuant to this Agreement shall be reduced to the
largest amount as will result in no portion of such payments being subject to
the excise tax imposed by Section 4999 of the Code; provided, however, that the
determination as to whether any reduction in the payments under this Agreement
pursuant to this proviso is necessary shall be made in good faith by the Bank’s
and Bancorp’s independent auditors or if such firm is no longer providing tax
services to Bank or Bancorp to such other tax advisor as shall be mutually
acceptable to Bank, Bancorp and Executive, and such determination shall be
conclusive and binding on the Bank, Bancorp and Executive with respect to the
treatment of the payment for tax reporting purposes.

 

(ii) This Agreement, and any payments or benefits hereunder, are made expressly
subject to and conditioned upon compliance with all federal and state law,
regulations and policies relating to the subject matter of this Agreement,
including but not limited to the

 

11



--------------------------------------------------------------------------------

provisions of law codified at 12 U.S.C. §1828(k), the regulations of the FDIC
codified as 12 C.F.R. Part 359, and any successor or similar federal or state
law or regulation applicable to the Bank or Bancorp. Employee acknowledges that
he understands the sections of law and regulations cited above and that the
Bank’s and Bancorp’s obligations to make payments hereunder are expressly
relieved if such payments violate any federal or state law or regulation
applicable to the Bank or Bancorp.

 

(i)  Sole Remedy.  The receipt of the amounts described in this Section 8, and
attorneys’ fees as set forth in Section 13, if any, shall constitute Executive’s
sole remedy for breach of this Agreement against the Bank or Bancorp and its
respective officers, directors, employees and agents.

 

9.    Nondisclosure of Confidential Information.  Executive acknowledges that,
in the course of employment with the Bank and Bancorp, Executive will have
access to confidential information. “Confidential Information” includes, but is
not limited to, information about the Bank and Bancorp, its affiliates and its
clients, pricing information, financing arrangements, research materials,
manuals, computer programs, formulas, techniques, data, marketing plans and
tactics, technical information, lists of asset sources and customers, the
processes and practices of the Bank and Bancorp, and their affiliates, all
information contained in electronic or computer files, all financial
information, salary and wage information, and any other information that is
designated by the Bank and Bancorp, or their affiliates as confidential or that
Executive knows or should know is confidential. Confidential Information also
includes information provided by third parties that the Bank and Bancorp, or
their affiliates are obligated to keep confidential; and all other proprietary
information of the Bank and Bancorp, or their affiliates. Executive acknowledges
that all Confidential Information is and shall continue to be the exclusive
property of the Bank and Bancorp or their affiliates, as applicable, whether or
not prepared in whole or in part by Executive and whether or not disclosed to or
entrusted to Executive in connection with employment by the Bank and Bancorp.
Executive agrees not to disclose Confidential Information, directly or
indirectly, under any circumstances or by any means, to any third persons
without the prior written consent of the Bank and Bancorp or their affiliates,
as applicable, both during his employment with the Bank and Bancorp and after
his employment has ended. Executive agrees that he will not copy, transmit,
reproduce, summarize, quote, or make any commercial or other use whatsoever of
Confidential Information, except as may be necessary to perform work done by
Executive for the Bank and Bancorp. Executive agrees to exercise the highest
degree of care in safeguarding confidential information against loss, theft or
other inadvertent disclosure and agrees generally to take all steps necessary or
requested by the Bank and Bancorp or their affiliates to ensure maintenance of
the confidentiality of the Confidential Information. Executive agrees that,
unless compelled by law, Executive shall not, during or after employment with
the Bank and Bancorp, make any comments or other communications contrary to the
interests of, or disparaging the goodwill or reputation of, the Bank and
Bancorp, their business or any of their products, services, controlling persons,
affiliates, officers, directors, or

 

12



--------------------------------------------------------------------------------

executives. Executive agrees, in addition to the specific covenants contained
herein, to comply with all of Bank’s and Bancorp’s policies and procedures for
the protection of Confidential Information.

 

10.    Exclusions.  Paragraph 9 shall not apply to the following information:
(a) information now and hereafter voluntarily disseminated by the Bank or
Bancorp to the public or which otherwise becomes part of the public domain
through lawful means; (b) information already known to Executive as documented
by written records which predate Executive’s employment with the Bank but that
was not subject to any obligation of confidentiality; (c) information
subsequently and rightfully received from third parties and not subject to any
obligation of confidentiality; and (d) information independently developed by
Executive after termination of his employment.

 

11.    Confidential, Proprietary and Trade Secret Information of
Others.  Executive represents and warrants that he is not under any pre-existing
obligation that conflicts or is in any way inconsistent with the provisions of
this Agreement. Executive represents and warrants that he has not granted any
rights or licenses to any intellectual property or technology that would
conflict with Executive’s obligations under this Agreement. Executive further
represents and warrants that he has disclosed to the Bank and Bancorp any
agreement to which Executive is or has been a party regarding the confidential
information of others and Executive understands that Executive’s employment by
the Bank and Bancorp will not require Executive to breach any such agreement.
Executive will not disclose protected confidential information of third parties
to the Bank or Bancorp nor induce the Bank and Bancorp to use any such protected
confidential information received from another under an agreement or
understanding prohibiting such use or disclosure.

 

12.    No Unfair Competition.  Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Bank’s or Bancorp’s Confidential
Information obtained by Executive by any means whatsoever, at any time before,
during, or after the Term shall constitute unfair competition. Executive shall
not engage in any unfair competition with the Bank or Bancorp either during the
Term or at any time thereafter.

 

13.    Ownership of Copyrights.  Executive agrees that all original works of
authorship not otherwise within the scope of Paragraph 14 that are conceived or
developed during Executive’s employment with the Bank, either alone or jointly
with others, if on the Bank’s or Bancorp’s time, using Bank or Bancorp
facilities, or relating to the Bank and Bancorp are “works for hire” to the
greatest extent permitted by law and shall be owned exclusively by the Bank and
Bancorp, and Executive hereby assigns to the Bank or Bancorp all of Executive’s
right, title, and interest in all such original works of authorship and mask
works. Executive agrees that the Bank and Bancorp shall be the sole owner of all
rights pertaining thereto, and further agrees to execute all documents that the
Bank and Bancorp reasonably determines to be necessary or convenient for
establishing in the Bank’s or Bancorp’s name the copyright to any such original
works of

 

13



--------------------------------------------------------------------------------

authorship. Executive shall claim no interest in any inventions, copyrighted
material, patents, or patent applications unless Executive demonstrates that any
such invention, copyrighted material, patent, or patent application was
developed before he began any employment with the Bank or Bancorp. This
provision is intended to apply only to the extent permitted by applicable law.

 

14.    Ownership of Records.  Any written record that Executive may maintain of
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how, whether or not patentable and whether or not reduced to practice, and
any such records relating to original works of authorship or mask works made by
Executive, alone or jointly with others, in the course of Executive’s employment
with the Bank and Bancorp shall remain the property of the Bank and Bancorp.
Executive shall furnish the Bank and Bancorp any and all such records
immediately upon request.

 

15.    Return of Bank’s Property and Materials.  Upon termination of employment
with the Bank and Bancorp, Executive shall deliver to the Bank and Bancorp all
Bank and Bancorp property and materials that are in Executive’s possession or
control, including all of the information described as Confidential Information
in Paragraph 9 of this Agreement and including all other information relating to
any inventions, discoveries, improvements, trade secrets, formulae, processes,
know-how, original works of authorship, or mask works of the Bank or Bancorp.

 

16.    Waivers not to be Continued.  Any waiver by a party of any breach of this
Agreement by the other party shall not be construed as a continuing waiver or as
a consent to any subsequent breach by the other party.

 

17.    Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.

 

  A.   If to the Bank, to:

 

Community National Bank

900 Canterbury Place, Suite 300

Escondido, California 92025

Attn: Chairman of the Board

 

  B.   If to Bancorp, to:

 

Community Bancorp, Inc.

900 Canterbury Place, Suite 300

 

14



--------------------------------------------------------------------------------

Escondido, California 92025

Attn: Chairman of the Board

 

  C.   If to Executive, to:

 

Michael J. Perdue

c/o Community National Bank

900 Canterbury Place, Suite 300

Escondido, California 92025

 

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

18.    Indemnification.  To the maximum extent and when permitted by applicable
law, the Articles of Association and Bylaws of Bank and the Certificate of
Incorporation and Bylaws of Bancorp and resolutions of the Boards of Directors
of the Bank and Bancorp in effect from time to time (except as limited below),
the Bank and Bancorp shall indemnify Executive against liability or loss arising
out of Executive’s actual or asserted misfeasance or non-feasance in the
performance of Executive’s duties or out of any actual or asserted wrongful act
against, or by, the Bank or Bancorp including but not limited to judgments,
fines, settlements and expenses incurred in the defense of actions, proceedings
and appeals therefrom. In the event there is any conflict between the provisions
governing indemnification for the Bank or Bancorp, it is intended by the parties
that the broadest protections of each be afforded to Executive. However, the
Bank and Bancorp shall have not duty to indemnify Executive with respect to any
claim, issue or matter as to which Executive has been finally adjudged to be
liable to the Bank or Bancorp in the performance of his duties, unless and only
to the extent that the court in which such action was brought shall determine
upon application that, in view of all of the circumstances of the case,
Executive is fairly and reasonably entitled to indemnification for the expenses
which such court shall determine . The Bank and Bancorp shall endeavor to
maintain Directors and Officers Liability Insurance to indemnify and insure the
Bank, Bancorp and Executive from and against the aforesaid liabilities. The
provisions of this Section 18 shall apply and inure to the benefit of the
estate, executor, administrator, heirs, legatees or devisees of Executive.

 

19.    Arbitration.  The parties agree that any and all disputes, controversies
or claims of any kind or nature, including but not limited to any arising out of
or in any way related to Employee’s employment with or separation from the Bank
or Bancorp, shall be submitted to binding arbitration under the auspices and
rules of the American Arbitration Association (“AAA”) in San Diego, California.
Included within this provision are any claims alleging fraud in the inducement
of this Agreement, or relating to the general validity or enforceability of this
Agreement, or claims based on a violation of any local, state or federal law,
such as claims for

 

15



--------------------------------------------------------------------------------

discrimination or civil rights violations under Title VII of the Civil Rights
Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act and the Americans with Disabilities Act. The
parties shall each bear their own costs and attorneys’ fees incurred in
conducting the arbitration and, except for such disputes where Employee asserts
a claim under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or unless required otherwise by applicable
law, shall split equally the fees and administrative costs charged by the
arbitrator and AAA. In disputes where Employee asserts a Statutory Claim against
the Bank, Employee shall be required to pay only the AAA filing fee to the
extent such filing fee does not exceed the fee to file a complaint in state or
federal court. The Bank shall pay the balance of the arbitrator’s fees and
administrative costs. The prevailing party in the arbitration, as determined by
the arbitrator, shall be entitled to recover his or its reasonable attorneys’
fees and costs, including the costs or fees charged by the arbitrator and AAA.
In disputes where the Employee asserts a Statutory Claim, reasonable attorneys’
fees shall be awarded by the arbitrator based on the same standard as such fees
would be awarded if the Statutory Claim had been asserted in state or federal
court. Judgment upon an award rendered by the arbitrator may be entered in any
competent court having jurisdiction over the dispute. Employee understands that
arbitration is in lieu of any and all other civil legal proceedings and that he
is waiving any right he may have to resolve disputes through court or trial by
jury.

 

20.    General Provisions.

 

(a)  Entire Agreement.  This Agreement constitutes the entire agreement by the
parties with respect to the subject matter hereof, and supersedes and replaces
all prior agreements among or between the parties, unless otherwise provided
herein. No amendment, waiver or termination of any of the provisions hereof
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced. Any written amendment, waiver, or termination hereof
executed by the Bank, Bancorp and Executive shall be binding upon them and upon
all other Persons, without the necessity of securing the consent of any other
Person, and no Person shall be deemed to be a third-party beneficiary under this
Agreement.

 

(b)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 

(c)  No Waiver.  Except as otherwise expressly set forth herein, no failure on
the part of any party hereto to exercise and no delay in exercising any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

 

16



--------------------------------------------------------------------------------

(d)  Headings.  The headings of the Sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

 

(e)  Severability.  If for any reason any provision of this Agreement is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision of this Agreement. If any
provision of this Agreement shall be held invalid or unenforceable in part, such
invalidity or unenforceability shall in no way effect the rest of such provision
not held so invalid, and the rest of such provision, together with all other
provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

 

(f)  Governing Law.  This Agreement shall be governed and construed and the
legal relationships of the parties determined in accordance with the laws the
United States and to the extent not inconsistent therewith the laws of the State
of California applicable to contracts executed and to be performed solely in the
State of California.

 

(g)  Assumption.  The Bank and Bancorp shall require any successor in interest
(whether direct or indirect or as a result of purchase, merger, consolidation,
Change in Control or otherwise) to all or substantially all of the business
and/or assets of the Bank or Bancorp to expressly assume and agree to perform
the obligations under this Agreement in the same manner and to the same extent
that the Bank or Bancorp would be required to perform it if no such succession
had taken place.

 

(h)  Advice of Counsel.  Executive acknowledges that he has been encouraged to
consult with legal counsel of his choosing concerning the terms of this
Agreement prior to executing this Agreement. Any failure by Executive to consult
with competent counsel prior to executing this Agreement shall not be a basis
for rescinding or otherwise avoiding the binding effect of this Agreement. The
parties acknowledge that they are entering into this Agreement freely and
voluntarily, with full understanding of the terms of this Agreement.
Interpretation of the terms and provisions of this Agreement shall not be
construed for or against either party on the basis of the identity of the party
who drafted the terms or provisions in question.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ATTEST:   COMMUNITY NATIONAL BANK

 

17



--------------------------------------------------------------------------------

           

                                                         /s/

                                                                               
                                              

Witness

       

                                                         /s/

By:                                      
                                                                          

                                                         /s/

Its:                                      
                                                                           

                                                         /s/

Print Name:                                       
                                                         

         

COMMUNITY BANCORP, INC.

 

                                                         /s/

                                                                               
                                              

Witness

       

                                                         /s/

By:                                      
                                                                          

                                                         /s/

Its:                                      
                                                                           

                                                         /s/

Print Name:                                       
                                                         

         

THE EXECUTIVE

 

                                                         /s/

                                                                               
                                              


Witness

       

                                                         /s/

                                                                               
                                         

Michael J. Perdue

 

18